Citation Nr: 0905287	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1953 to June 
1975.  He died in September 2003; the appellant is the 
Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004  decision of a Special Processing Team at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The case subsequently was transferred to 
the RO in Reno, Nevada, and that office forwarded the appeal 
to the Board.

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision that 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  
VA appealed the Court's decision in Haas to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The stay was lifted in January 2009.  


FINDINGS OF FACT

1.  The Veteran died in September 2003.  The immediate cause 
of death was listed as multi-organ system failure due to, or 
as a consequence of, hypotension.  A significant condition 
contributing to the Veteran's death was stage IV non-
Hodgkin's lymphoma.

2.  During the Veteran's lifetime, service connection was in 
effect for bilateral hearing loss.  

3.  The Veteran served on the USS Collett, in the waters 
offshore of the Republic of Vietnam from October 1969 to 
February 1970, but did not conduct any duty or visit to the 
Republic of Vietnam during his military service on the USS 
Collett.

4.  Competent medical evidence does not reveal that the 
Veteran's non-Hodgkin's lymphoma is causally related to his 
naval service or any incident thereof, to include exposure to 
herbicides, or that it was manifested within one year of 
service.

5.  At the time of the Veteran's death, he was not evaluated 
as totally disabled from his service-connected disability of 
hearing loss for 10 continuous years immediately preceding 
death nor was he rated totally disabled continuously after 
his discharge from service for a period of not less than 5 
years immediately preceding death.

6.  The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, an injury or disease 
incurred in or aggravated by active military service, to 
include on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312, 3.313 (2008).

2. The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2008).

3.  The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
U.S.C.A. have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in January 2004.  Accordingly, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

The Court has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Although the appellant did not receive specific 
notice in this regard, the Board notes that the record 
overall indicates that she had actual knowledge of the 
information needed to substantiate her claims.  The notice 
letter tells the appellant that evidence is needed to show 
that the veteran's service-connected disability caused or 
contributed to cause the veteran's death.  In this case, the 
appellant had a meaningful opportunity to participate 
effectively in the processing of her claim, and this error 
was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 
427, 439 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the January 2004 letter.  The enclosure issued to the 
appellant included a "What the evidence must show" 
document.  As such, the appellant was aware and effectively 
notified of information and evidence needed to substantiate 
and complete her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the appellant is 
not prejudiced by the Board's consideration of the pending 
issue.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decision in keeping 
with Pelegrini.  

Also, the letter asked the appellant to provide any evidence 
in her possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

VA has obtained the Veteran's death certificate, service 
medical records, post-service medical records, a letter from 
the Veteran's private physician and written statements from 
the appellant.  The Board believes that the evidence of 
record provides sufficient information to adequately evaluate 
the claims, and the Board is not aware of the existence of 
any additional relevant evidence that has not been obtained. 
Absent any evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period, 
the duty to assist does not requiring VA to obtain a medical 
opinion in this case.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Analysis

Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

Certain chronic diseases, such as malignant tumors may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The appellant has advanced contentions to the effect that 
service connection for the cause of the Veteran's death is 
warranted because his death from non-Hodgkin's lymphoma was 
due to his alleged Vietnam service.

In this case, the immediate cause of the Veteran's death is 
listed on the death certificate as multi-organ system failure 
due to hypotension.  A significant condition contributing to 
the Veteran's death was stage IV non-Hodgkin's lymphoma.  At 
the time of the Veteran's death, his bilateral hearing loss 
was service connected.  

The Veteran's service medical records do not show any 
treatment, diagnosis or history of a malignant tumor, to 
include non-Hodgkin's lymphoma.  Nor is there evidence the 
Veteran incurred a malignant tumor within the presumptive 
period defined in 38 C.F.R. § 3.307.     

During his lifetime, the Veteran had claimed service 
connection for non-Hodgkin'slymphoma, as secondary to 
herbicide exposure in Vietnam, but that claim was denied by a 
November 2002 rating decision. The Veteran's service 
personnel records indicate that he served on the USS Collett 
off the shores of Vietnam from October 1969 to February 1970. 
The claim was denied on the basis that there was no evidence 
that the Veteran served in Vietnam at any time during 
service.  Further documented searches by the RO have not been 
successful in verifying that the Veteran had actual duty or 
visitation in Vietnam.  Because the record contains no 
evidence that the Veteran was exposed to Agent Orange or 
other herbicides during service, the Veteran is not entitled 
to the presumption to service connection for non-Hodgkin's 
lymphoma due to exposure to herbicides during active service 
in Vietnam.   

It was not until 1999 that the Veteran was diagnosed as 
having a malignant carcinoma.  In a February 2005 letter, the 
Veteran's private physician confirmed that the Veteran's 
death in September 2003 was due to multi organ failure 
secondary to his primary condition of non-Hodgkin's lymphoma.  
The medical records, however, do not show that the Veteran's 
cause of death had a nexus to service or to his service-
connected disability.

The only remaining evidence the appellant has submitted that 
supports her claim is her own statements asserting that the 
Veteran's service caused or contributed to his death.  The 
appellant's personal opinions, offered without the benefit of 
medical training or expertise, is not competent evidence 
required to determine an etiologic relationship between the 
cause of the Veteran's death and service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Based on the above, there is no competent medical evidence of 
a malignant tumor within one year of discharge from service.  
Thus, the evidence of record fails to support the appellant's 
contention that the Veteran's death was related to service, 
or that his non-Hodgkin's lymphoma was due to the Veteran's 
Vietnam service.  There is no competent evidence that 
establishes a nexus between the cause of the Veteran's death 
and service, or shows that the Veteran incurred an injury or 
disease in service that substantially or materially 
contributed to the cause of his death.

1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected, 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2008).

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran in a claim had never established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period before he died.  The Court concluded that 
the language of section 3.22(a) would permit a DIC award 
where it is determined that the veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if the veteran had applied for compensation 
during his lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned case law.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Thus, the Wingo precedent has been 
rendered ineffective.  The revision reflects VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in 
cases where the veteran had, during his lifetime, established 
a right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  38 C.F.R. § 3.22(b)(3). Therefore, a 
hypothetical claim is not authorized under 38 U.S.C.A. § 
1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the U.S. Court of Appeals for the Federal Circuit held that, 
for the purpose of determining whether a survivor is entitled 
to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement." 

In National Organization of Veterans' Advocates (NOVA), Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit addressed a challenge to 
the validity of 38 C.F.R. § 3.22, and found a conflict 
between that regulation and 38 C.F.R. § 20.1106.  The Federal 
Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans benefit statute, 38 C.F.R. § 
1311(a)(2), and that VA had failed to explain its rationale 
for interpreting these virtually identical statutes (sections 
1311 and 1318) in conflicting ways.  The Federal Circuit 
remanded the case and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In NOVA v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (known as NOVA II), regarding a challenge to the 
validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the 
Federal Circuit held, in part, that 38 C.F.R. § 3.22 as 
amended was not invalid insofar as it precluded 
"hypothetical entitlement" as an additional basis for 
establishing eligibility under 38 U.S.C.A. § 1318.  The 
Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld, in the NOVA I decision, 
VA's position that the amendments to 38 C.F.R. § 3.22 were 
"interpretative," the amendments did not make "new law" 
but merely interpreted existing law, that is, the amendments 
clarified the meaning which the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

During his lifetime, the Veteran's bilateral hearing loss was 
service connected and rated as 70 percent disabling.  The 
Veteran was never in receipt of a 100 percent disability 
rating for a service-connected disability for the statutory 
period of time prior to his death-that is, the Veteran had 
neither a service-connected disability rated as 100 percent 
disabling nor any combination of service-connected 
disabilities rated as 100 percent disabling for at least 10 
years prior to his death. Thus, the preponderance of the 
evidence is against the claim. Therefore, the Veteran is not 
a "deceased Veteran" for purposes of applying 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22.  Under these circumstances, where 
the law is dispositive, the Board has no alternative but to 
deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

The record does not reflect that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to the issue of entitlement to DIC benefits 
under the 38 U.S.C.A. § 1318.

DEA Benefits

Educational assistance is available to a child or surviving 
spouse of a Veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R.  §§ 3.807, 21.3020, 
21.3021.

In this case, the Board determined that the Veteran did not 
die of a service-connected disability.  The record also 
reflects that the Veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the claimant cannot be considered an "eligible person" 
entitled to receive educational benefits. 38 U.S.C.A. § 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

The preponderance of the evidence is thus against the claim, 
and, accordingly, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


